                                                                                     C, V.S.D15TKi~ ~ ~
 1

 a                                                                                   OCT -3 2018
 3                                                                                                 CALIF
                                                                              BY
 4

 5

 6                              iJNITED STATES DISTRICT COURT
.7                             CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ UNITED STATES OF AMERICA,
 9

10                                    Plaintiff,       ~ CASE NO.            ~$- C~,~ Q(~`~ - ,~ F~►/ -~
11                             v.
12                                                        ORDER OF DETENTION
            siEvE~( ~'D ~l
13

14                                    Defendant:
15

16                                                       I.
17        A. ()          On motion of the. Government in a case allegedly involving:
18             1. (. )      a crime of violence.
19             2. ()        an offense with maximum sentence of life imprisonment or death.
20             3. ()        a narcotics or controlled substance offense with m~imum sentence
21                          often or more years .
22             4. ()        any felony -where the defendant has been convicted of two or more
23                         prior offenses described above.
24             5. ()        any felony that is not otherwise a crime of violence that involves a
25                         minor victim, or possession or use of a firearm or destructive device
26                         'or any other dangerous weapon, or a failure to register under 18
27                         U.S.0 § 2250.
28       B.              On motion by the Government / ( ) on Court's own motion, in a case

                                 ORDER OF DETENTION AF!'ER HEARING (18 U.S.C. §3142(1))

     CR-94 (06/07)                                                                                         Page 1 of 4
     1                     allegedly involving:
 2               ( ).      On the.further allegation by the Government of•
 3                 1. (J~ a serious risk that the defendant will flee.
 4                2.() a serious risk that the defendant will:
 5                      a.()obstruct or attempt to obstruct justice.
 6                      b.()threaten, injure, or intimidate a prospective ~ witness or juror or
 7                            attempt to do so.
 8            C. The Government()is/( is not entitled to a rebuttable presumption that no
 9                condition or combination ofeanditions will reasonably assure the defendant's
10                appearance as required and the safety ofany person or the commu.ni~y.
11

12                                                         II. .
13            A. (~       The Court finds that no condition or combination of conditions will
14 .                        asonably assure:
15                1.(        the appearance ofthe defendant as.required.
16                  (✓~ /~/or
                        l~T
17                2.(    the safety ofany person or the community.
18           B.() The Court finds that the defendant has not rebutted by sufficient
19                        evidence to the contrary the presumption provided by statute.
20

z1                                                        I11_

22           The Court has considered:
23           A. the nature and circumstances ofthe offenses) charged, including whether the
24                offense is a crime ofviolence, a Federal crime ofterrorism,or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HF'ARTNG(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                      Page 2 of4~
     1                                                        ~.
     2          The Court also has considered all the evidence adduced at the hearing and the
     3          arguments and/or statements of counsel, and the Pretrial                              Services
     4          Report/recommendation.
     5
     6                                                         V.
     7          The Co         bases the foregoing findings) on the following:
     8          A.(          As to flight risk:
 9
              ~Cc4Use        b~~~e~d~~'t tips `PP►~ ;►~ sfia~ ~~~y
 io
               h0 Ca h a ►alb ~1s' ~✓ il ~ ~~sD~lc~~l y               C~~u~         ~ ~e~r~~ ►~Ce ,
 11                                                          l
 I2
13
14
15
16             B.            As to danger:
17
18              (~r~e►~ d~F~»~~ ~ fi~ r~cv ~c~ ~t~ d                         ~f~ ~~~fi~i~, X10
19
                 Ce~d;~~c~r~s ~-~l ~ r~~~~~~~,(~• G~U~ s~~
20
21
22
23
24                                                           VI.
25            A. ( )        The Court finds that a serious risk exists that the defendant will:
26                       1. () obstruct or attempt to obstruct justice.
27                       2. () attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                                Page 3 of 4
      1        B. The Court bases the foregoing findings) on the following:
      2

      3

      4

      5

      6

      7

     8

     9                                                     VII.
 10

 11          A.IT IS T~REFORE ORDERED that the defendant be detained prior
                                                                                                   to trial.
 12          B. IT IS FURTI~R ORDERED that the defendant be committed to the
                                                                                                   custody
 13                 ofthe Attorney General for confinement in a corrections facility separ
                                                                                                    ates to
 14                 the extent practicable, from persons awaiting or serving sentences or
                                                                                                   being
 15                 held in custody pending appeal.
                                                                                                                      i
 16          C. IT IS FURTHER ORDERED that the defendant be
                                                                                 afforded reasonable            ~ ~
 17                 opportunity for private consultation with counsel.
 18         D. IT IS FURTHER ORDERED that, on order of a Court ofthe
                                                                                           United States
 19                 or on request of any attorney for the Government, the person
                                                                                           in chaxge ofthe
20              corrections facility in which the defendant is confined deliver
                                                                                           the defendant
21              to a United States marshal for the purpose of an appearance
                                                                                          in connection
22              with a~court proceeding.
23                                                           ~
24

25

26 DATED: ~~ ✓3
27
                                                                   ST        S           STRATE JUDGE

28

                                  ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1)
                                                                                     )
      CR-94(0610'
                                                                                                   Page 4 of4
